IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: ATTORNEYS                            :   No. 66 INC
ADMINISTRATIVELY SUSPENDED                  :
PURSUANT TO Pa.R.C.L.E. 111(b)              :




                                       ORDER

PER CURIAM
      AND NOW, this 23rd day of March, 2022, the attorneys named on the attached

list are administratively suspended pursuant to Pa.R.C.L.E. 111(b). The suspensions

shall be effective 30 days after the date of this Order, pursuant to Pa.R.D.E. 217.